5 N.Y.2d 715 (1958)
In the Matter of Empire State Building Corporation, Appellant,
v.
William E. Boyland et al., Constituting the Tax Commission of the City of New York, Respondents. [350 Fifth Ave., Borough of Manhattan.]
Court of Appeals of the State of New York.
Argued May 8, 1958.
Decided June 25, 1958.
Adlai E. Stevenson, of the Illinois Bar admitted on motion pro hac vice, Simon H. Rifkind, Ernest Rubenstein and Arthur Liman for appellants.
Peter Campbell Brown, Corporation Counsel (James J. MaGowan and Morris Handel of counsel), for respondents.
Concur: Chief Judge CONWAY and Judges DESMOND, DYE, FULD, FROESSEL and VAN VOORHIS. Taking no part: Judge BURKE.
Order affirmed, with costs; no opinion.